DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered. Claims 1, 4-7, 9, 11, 12, 16 and 18 are currently pending in the application. An action follows below:
Response to Arguments
In response to the rejections under 35 U.S.C. 103 in the previous Office action dated 08/05/2022, Applicant amends claim 1 and provides, on pages 7-8 of the amendment, an argument which has been fully considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new ground of rejection made below.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0061897 A1; hereinafter Oh) in view of Chen et al. (US 2021/0200405 A1; hereinafter Chen.) 
As per claim 1, Oh discloses a touch sensor (see at least Fig. 10) comprising: 
a substrate including a sensing area and a non-sensing area (see at least Fig. 10, disclosing a substrate comprising elements [111-116, 146] and including a sensing area corresponding to the element 168 and a non-sensing area being outside the boundary of the element 168;) 
a touch electrode disposed on the sensing area of the substrate (see at least Fig. 10, disclosing a touch electrode comprising at least elements [152e/154e] disposed on the sensing area of the substrate;) 
a pad part disposed on the non-sensing area of the substrate (see at least Fig. 10, disclosing a pad part comprising a plurality of touch pads [170, 180] and disposed on the non-sensing area of the substrate;) 
a connection line disposed partially in both the non-sensing area and the sensing area and electrically connecting the touch electrode and the pad part, the connection line including a first connection line and a second connection line surrounding upper and side surfaces of the first connection line (see at least Fig. 10, disclosing a connection line [156a, 156b] disposed partially in the non-sensing area and the sensing area and electrically connecting the touch electrode [152e/154e] and the pad part [170, 180], the connection line including a first connection line [156a] and a second connection line [156b] surrounding upper and side surfaces of the first connection line [156a]; see at least Fig. 4A;) 
a first insulating layer disposed on the connection line in the sensing area, the first insulating layer exposing at least a portion of the second connection line (see at least Fig. 10, disclosing a first insulating layer 168 disposed on the connection line [156a, 156b] in the sensing area, the first insulating layer exposing at least a portion of the second connection line [156b];) and 
a connection electrode formed on the first insulating layer and comprising a first portion protruding to the non-sensing area in a first direction from one end of the touch electrode and a second portion extending in a second direction intersecting the first direction, the first portion of the connection electrode physically contacting the second connection line (see at least Fig. 10, disclosing a connection electrode [156c] formed on the first insulating layer [168] and comprising a first/horizontal portion protruding to the non-sensing area in a first/horizontal direction from one end of the touch electrode [154e] and a second/vertical portion extending in a second/vertical direction intersecting the first/horizontal direction, the first portion of the connection electrode [156c] physically contacting to the second connection line [156b],) 
wherein:
the connection electrode and the connection line overlap each other for an entire length of the connection line to extend to the pad part in the non-sensing area (see at least Fig. 10, disclosing the connection electrode [156c] and the connection line [156a, 156b] overlapping each other for an entire length of the connection line [156a, 156b] to extend to the pad part [170, 180] in the non-sensing area;) and
the connection electrode is disposed on the first insulating layer in the see at least Fig. 10, disclosing the connection electrode [156c] disposed on the first insulating layer [168] in the sensing area and extending to the pad part.)
Accordingly, Oh discloses all limitations of this claim except for limitations, “the connection line disposed entirely in the non-sensing area,” “the first insulating layer disposed on the connection line in the non-sensing area and including a first contact hole disposed in the non-sensing area and exposing a portion of the second connection line,” “the first portion of the connection electrode physically contacting the exposed portion of the second connection line through the first contact hole in the first insulating layer,” “the connection electrode and the connection line overlapping each other with the first insulating layer interposed therebetween in the non-sensing area,” and “the connection electrode disposed on the first insulating layer in the non-sensing area and the first insulating layer being not in the first contact hole,” as claimed.

However, in the same field of endeavor, Chen discloses a related touch sensor (see at least Figs. 7A-8C) comprising: 
a connection line disposed entirely in a non-sensing area (see at least Figs. 7A-8C, disclosing a connection line [300] disposed entirely in the non-sensing area [102];) 
a first insulating layer disposed on the connection line in the non-sensing area and including a first contact hole disposed in the non-sensing area and exposing a portion of a second connection line (see at least Figs. 7A-8C, disclosing a first insulating layer [400] disposed on the connection line [300] in the non-sensing area and including a first contact hole [410] disposed in the non-sensing area [102] and exposing a top portion of the connection line [300], as a second connection line;) 
a first portion of a connection electrode physically contacting the exposed portion of the second connection line through the first contact hole in the first insulating layer (see at least Figs. 7A-8C, disclosing a small/first portion of the element [510] protruding to the non-sensing area [102] from [right] end of the touch electrode [511], as a first portion of a connection electrode, and physically contacting the exposed portion of the second connection line through the first contact hole [410] in the first insulating layer [400],) wherein 
the first insulating layer directly overlaps the connection line for an entire length of the connection line to extend to the pad part in the non-sensing area (see at least Figs. 7A-8C, disclosing the first insulating layer [400] overlapping the connection line [300] for an entire length of the connection line [300] to extend to the pad part in the bonding area [105] in the non-sensing area [102]) and 
the connection electrode disposed on the first insulating layer, which is in the non-sensing area and is not in the first contact hole (see at least Figs. 7A-8C, disclosing the above-discussed connection electrode disposed on the first insulating layer [400], which is in the non-sensing area [102] and is not in the first contact hole [410].)

Oh, as discussed above or at least Fig. 10, discloses the connection line and the connection electrode electrically and directly connected without using a contact hole, overlapping each other with the first insulating layer interposed therebetween in the sensing area, and overlapping each other for an entire length of the connection line to extend to the pad part in the non-sensing area. Oh further teaches two connection elements [154e, 154b] electrically connected through a contact hole (150) exposing the connection element [154b], the contact hole being formed by removing a portion of the insulating layer [168], and wherein one [154e] of the two connection elements [154e, 154b] overlaps with another [154b] of the two element connection elements [154e, 154b]) with the insulating layer [168] interposed therebetween in at least a partial area except the contact hole [150] (see at least Fig. 10; ¶ [0104].) Oh is silent to the above underlined limitations. However, Chen, as discussed above, teaches the missing limitations, “a connection line disposed entirely in a non-sensing area,” “a first insulating layer disposed on the connection line in the non-sensing area and including a first contact hole disposed in the non-sensing area and exposing a portion of a second connection line,” “a first portion of a connection electrode physically contacting the exposed portion of the second connection line through the first contact hole in the first insulating layer,” and “the connection electrode disposed on the first insulating layer, which is in the non-sensing area and is not in the first contact hole,” and further teaches “the first insulating layer directly overlaps the connection line for an entire length of the connection line to extend to the pad part in the non-sensing area,” to prevent the metal trace [300], as the claimed connection line, from being exposed to the air, so as to avoid a metal oxidation problem and to protect the metal trace to save process cost and mask cost (see ¶¶ 87-88.)
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Oh touch sensor to include the above teaching of the Chen reference, to improve the above modified touch sensor of the Oh reference for the predictable result of at least preventing the connection line from being exposed to the air to avoid a metal oxidation problem and protecting the connection line to save process cost and mask cost.
Accordingly, the above modified Oh in view of Chen obviously renders all limitations of this claim including “the connection electrode and the connection line overlapping each other with the first insulating layer interposed therebetween in the non-sensing area” since Oh, as discussed above or Fig. 10, discloses the connection electrode [156c] and the connection line [156a, 156b] overlapping each other with the first insulating layer [168] interposed therebetween in the sensing area and the connection electrode [156c] and the connection line [156a, 156b] overlapping each other to extend to the pad part in the non-sensing area and Chen, as discussed above or Figs. 7A-8C, discloses the first insulating layer [400] directly overlapping the connection line [300] for an entire length of the connection line to extend to the pad part in the bonding region [105] in the non-sensing area [102].

As per claim 4, Oh further discloses the first connection line having a single-layered or multi-layered structure including aluminum (see Oh at least Fig. 10; ¶ [0059]:1-3; ¶ 67, disclosing the first connection line 156a having a single-layered or multi-layered structure including aluminum Al.)
As per claim 5, Oh further discloses the first connection line having a triple layer structure comprising stacked layers of molybdenum (Mo), aluminum (Al), and molybdenum (Mo) (see Oh at least ¶ 67, disclosing the first connection line [156a] having a triple-layer structure comprising stacked layers of Mo, Al, and Mo.)
As per claim 6, Oh further discloses the second connection line including an opaque conductive material or a transparent conductive material (see Oh at least ¶ [0059]:3-8, disclosing the second connection line 156b including a transparent conductive material; see Oh at least ¶ [0109]:6-7, disclosing the second connection line 156b including an opaque conductive material.)
As per claim 7, Oh further discloses the connection electrode including a transparent conductive material (see Oh at least ¶ [0058]:10-11 or ¶ [0059]: last 4 lines, disclosing the connection electrode 156c including a transparent conductive material.)

As per claim 9, Oh further discloses the touch sensor including: 
a touch electrode row having a plurality of first touch electrodes arranged along a first direction (see Oh at least Fig. 10, disclosing a touch electrode row having a plurality of first touch electrodes [each first touch electrode being one of electrodes [152e, 154e]] arranged along a first direction [one of a vertical direction and a horizontal direction];)
a touch electrode column having a plurality of second touch electrodes arranged along a second direction intersecting the first direction (see Oh at least Fig. 10, disclosing a touch electrode column having a plurality of second touch electrodes [each second touch electrode being another of electrodes [152e, 154e]] arranged along a second direction [another of a vertical direction and a horizontal direction]; 
a first connection pattern electrically connecting a first touch electrode to an adjacent first touch electrode (see Oh at least Fig. 10, disclosing a first connection pattern [one of bridges [152a, 154b] electrically connecting a first touch electrode to an adjacent first touch electrode;) and
a second connection pattern electrically connecting a second touch electrode to an adjacent second touch electrode (see Oh at least Fig. 10, disclosing a second connection pattern [another of bridges [152a, 154b] electrically connecting a second touch electrode to an adjacent second touch electrode,)
wherein the touch electrode is a terminal one of the first and/or second touch electrodes adjacent the non-sensing area (see Oh at least Fig. 10; Lee at least Figs. 1 and 3; or Son at least Figs. 1-2.)
Allowable Subject Matter
Claims 11, 12, 16 and 18 are allowed. See the statement of reasons for the indication of allowable subject matter in the previous Office action dated 09/24/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626